Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 22, 2020 was filed after the mailing date of the Non-Final Rejection on June 26, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims 
This office action for the 15/560564 application is in response to the communications filed December 22, 2020. 
Claims 4-6, 8-19, 21, 22, 25 and 27 were amended December 22, 2020. 
Claims 1-3, 7 and 20 were cancelled December 22, 2020. 
Claim 29 was added as new December 22, 2020. 
Claims 4-6, 8-19 and 21-29 are currently pending and considered below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 8-19 and 21-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 4, 
The claim recites the limitation of “wherein said at least one loading vector is at least one orthogonal latent variable determined by the regression analysis”. The recitation of “the regression analysis” lacks antecedent basis and is therefore considered indefinite. For the purposes of examination, the examiner will interpret this limitation as “wherein said at least one loading vector is at least one orthogonal latent variable determined by a regression analysis”.
The claim further recites the limitation of “the Q-residual of the microbiota profile”. This limitation also lacks antecedent basis and is therefore considered indefinite. For the purposes of examination, the examiner will interpret this limitation as “a Q-residual of the microbiota profile”.
The claim further recites the limitation of “determined from the corresponding analysis of said plurality of microorganisms”. This limitation also lacks antecedent basis and is therefore considered indefinite. For the purposes of examination, the examiner will interpret this limitation as “determined from a corresponding analysis of said plurality of microorganisms”.
The claim further recites the limitation of “the Hotelling’s T2 for the microbiota profile”. This limitation also lacks antecedent basis and is therefore considered 2 for the microbiota profile”.
As per claim 14, 
The claim recites the limitations “the Euclidean distance” and “the origin”. These limitation lacks antecedent basis and are therefore considered indefinite. For the purposes of examination, the examiner will interpret these limitations as “a Euclidean distance” and “an origin”.  
As per claim 16, 
The claim recites the limitation of “the Q residuals of step (iv) and the Hotelling’s T2 of step (v)”. This limitation lacks antecedent basis and is therefore considered indefinite. For the purposes of examination, the examiner will interpret this limitation as “the Q residuals of step (iii) and the Hotelling’s T2 of step (iv)”. 
As per claim 19, 
The claim recites the limitation “wherein weightings are applied to the Q residuals of step (iii) and the Hotelling’s T2 of in step (iv) during the second combination step, and wherein said weightings minimise the effects of technical variation”. The limitation “the second combination step” lacks antecedent basis and is therefore considered indefinite. For the purposes of examination, the examiner will interpret this limitation as “wherein weightings are applied to the Q residuals of step (iii) and the Hotelling’s T2 of in step (iv) and wherein said weightings minimise the effects of technical variation”. 
As per claims 5, 6, 8-13, 15, 17-19 and 21-29,
These claims depend from a base claim that has been determined as being indefinite. Accordingly, these claims are also found to be indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-6, 8-19 and 21-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 4, 
Step 1: The claim recites subject matter within a statutory category as a process.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of (i) receiving a test data set, wherein the data set comprises at least one microbiota profile, said microbiota profile being a profile of the relative levels of a plurality of microorganisms or groups of microorganisms in a sample from the GI tract of the subject and wherein each level of each microorganism or group of microorganisms is a profile element of said test data set, (ii) applying to said test data set at least one loading vector, wherein said at least one loading vector is at least one orthogonal latent variable determined by a regression analysis of the levels of said plurality of microorganisms or groups of microorganisms in corresponding GI tract samples from a plurality of normal subjects, thereby 
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of 
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“(v) optionally, outputting the comparing of steps (iii) and (iv)” and “(vii) outputting the subject’s likelihood of GI track dysbiosis” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “at a processor”, “by the processor”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. 
As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological 
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“(v) optionally, outputting the comparing of steps (iii) and (iv)” and “(vii) outputting the subject’s likelihood of GI track dysbiosis” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 
As per claim 5, 
Claim 5 depends from claim 4 and inherits all the limitations of the claim from which it depends. Claim 5 merely further defines the abstract idea and/or 
“wherein said method further comprises a preceding step in which at least one of said microbiota profiles is prepared from said sample from the GI tract” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 
As per claim 6, 
Claim 6 depends from claim 4 and inherits all the limitations of the claim from which it depends. Claim 6 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein said test data set comprises a plurality of microbiota profiles and said test data is arranged into a matrix” further describes the abstract idea. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8, 
Claim 8 depends from claim 4 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein said orthogonal latent variables are determined by the orthogonal transformation into principle components of the levels of said plurality of microorganisms or groups in GI tract samples from a plurality of normal subjects” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 9, 
Claim 9 depends from claim 8 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the orthogonal transformation into principle components is by at least one of partial least squares regression analysis, Principal Component Analysis, canonical correlation analysis, redundancy analysis, correspondence analysis, and canonical correspondence analysis” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There 
As per claim 10, 
Claim 10 depends from claim 4 and inherits all the limitations of the claim from which it depends. Claim 10 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein at least 2 loading vectors, preferably at least 3, 5, 7,9, 11, 13, 15, 17, 19 or 20 loading vectors, and/or no more than 50 loading vectors, preferably no more than 40, 30, 25, 20 or 15 loading vectors are applied” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation 
As per claim 11, 
Claim 11 depends from claim 4 and inherits all the limitations of the claim from which it depends. Claim 11 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the loading vector is applied in the form of a projection matrix” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 12, 
Claim 12 depends from claim 4 and inherits all the limitations of the claim from which it depends. Claim 12 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein said microbiota profiles are quantitative or semi-quantitative and wherein said method provides a quantitative or semi-quantitative measure of the extent of dysbiosis” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 13, 
Claim 13 depends from claim 12 and inherits all the limitations of the claim from which it depends. Claim 13 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein said comparisons with normobiotic to dysbiotic thresholds together comprise combining the Q residuals of step (iii) and the Hotelling’s T2 of step (iv) into a single metric for dysbiosis” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 14, 
Claim 14 depends from claim 13 and inherits all the limitations of the claim from which it depends. Claim 14 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more: 
“wherein a Euclidean distance from an origin for both the Q residuals of step (iii) and the Hotelling’s T2 of step (iv) is calculated” further describes the abstract idea. This claim limitation is still directed to “Certain Methods 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 15, 
Claim 15 depends from claim 14 and inherits all the limitations of the claim from which it depends. Claim 15 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the Euclidean distance from the origin for both Q-residuals and Hotelling's T2 is calculated with Formula I: r=√{square root over ({T 2}2 +Qres 2)}” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There 
As per claim 16, 
Claim 16 depends from claim 13 and inherits all the limitations of the claim from which it depends. Claim 16 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the combining of the Q residuals of step (iii) and Hotelling’s T2 of step (iv) into a single metric for dysbiosis comprises scaling the Q residuals of step (iii) and the Hotelling’s T2 of step (iv) to result in values of similar magnitude” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation 
As per claim 17, 
Claim 17 depends from claim 13 and inherits all the limitations of the claim from which it depends. Claim 17 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein said single metric is plotted on a finite numerical scale with a normobiosis to dysbiosis class separation at a predetermined point on said finite number which represents, or is, a combination of the normobiotic to dysbiotic class thresholds of steps (iii) and (iv), similarly scaled if scaling has been applied” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to 
As per claim 18, 
Claim 18 depends from claim 13 and inherits all the limitations of the claim from which it depends. Claim 18 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein said single metric is plotted on a finite numerical scale with a normobiosis to dysbiosis class separation at a predetermined point on said finite numerical scale, and wherein (a) for a test sample having at least one of the Q residuals of step (iii) or the Hotelling’s T2 of step (iv) above the normobiotic to dysbiotic class threshold values of steps (iii) and (iv), respectively, said class separation point corresponds to that of one or other of the exceeded normobiotic to dysbiotic class threshold value of steps (iii) or (iv), similarly scaled if scaling has been applied and (b) for a test sample in which neither of the Q residuals of step (iii)  or the Hotelling’s T2 of step (iv) are beyond the normobiotic to dysbiotic threshold values of steps (iii) and (iv), respectively, said class separation point corresponds to the sum of the normobiotic to dysbiotic class thresholds of steps (iii) and (iv), similarly scaled if scaling has been applied” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 19, 
Claim 19 depends from claim 13 and inherits all the limitations of the claim from which it depends. Claim 19 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein weightings are applied to the Q residuals of step (iii) and the Hotelling’s T2 of in step (iv) and wherein said weightings minimise the effects of technical variation” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely 
As per claim 21, 
Claim 21 depends from claim 4 and inherits all the limitations of the claim from which it depends. Claim 21 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“diagnosing, monitoring and/or characterizing said disease or condition or assessing the risk of developing said disease or condition, wherein the indication the likelihood of dysbiosis or the extent of dysbiosis is indicative of the presence or absence, the risk of developing, the progress of, or the characteristics of said disease or condition associated with perturbations in the micro biota of the GI tract” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation 
As per claim 22, 
Claim 22 depends from claim 21 and inherits all the limitations of the claim from which it depends. Claim 22 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein said disease or condition associated with a perturbation in the microbiota of the GI tract is selected from functional GI tract disorders, small bowel bacterial overgrowth syndrome, GI tract cancers, breast cancer, ankylosing spondylitis, non-alcoholic steatohepatitis, atopic diseases, metabolic disorders, neurological disorders, autoimmune diseases, malnutrition, chronic fatigue syndrome and autism” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation 
As per claim 23, 
Claim 23 depends from claim 22 and inherits all the limitations of the claim from which it depends. Claim 23 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the functional GI tract disorder is IBS” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 24, 
Claim 24 depends from claim 5 and inherits all the limitations of the claim from which it depends. Claim 24 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein said step of preparing said microbiota profiles comprises nucleic acid analysis, preferably nucleic acid sequencing, oligonucleotide probe hybridization, primer based nucleic acid amplification, antibody or other specific affinity ligand based detection proteomic analysis or metabolic analysis” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 25, 
Claim 25 depends from claim 4 and inherits all the limitations of the claim from which it depends. Claim 25 merely further defines the abstract idea and/or 
“wherein the sample from the GI tract is selected from (a) luminal contents of the GI tract, preferably stomach contents, intestinal contents, mucus and faeces/stool, or combinations thereof, (b) parts of the mucosa, the submucosa, the muscularis externa, the adventitia and/or the serosa of the GI tract tissue/organ, (cnucleic acid prepared from (a) or (b), preferably by reverse transcription and/or nucleic acid amplification, or a microbial culture of (a) or (b)” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 26, 
Claim 26 depends from claim 25 and inherits all the limitations of the claim from which it depends. Claim 26 merely further defines the abstract idea and/or 
“wherein the GI tract sample is obtained from the jejunum, the ileum, the cecum, the colon, the rectum or the anus” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 27, 
Claim 27 is substantially similar to claim 4. As such claim 27 is rejected for the same reasons as claim 4.
“A computer, system or apparatus carrying a program adapted to perform the method” introduces additional elements that are insufficient to provide a practical application or significantly more:
Step 2A Prong 2: In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “A computer, system or apparatus carrying a program adapted to perform the method”  
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 28, 
Claim 28 depends from claim 27 and inherits all the limitations of the claim from which it depends. Claim 28 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“further adapted to perform microbiota profiling or a step thereof” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 29, 
Claim 29 depends from claim 21 and inherits all the limitations of the claim from which it depends. Claim 29 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein said method comprises a preceding step in which at least one of said microbiota profiles of the method as defined in claim 4 is prepared from the GI tract sample of the method of claim 4” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6, 8-15, 17, 19, 21 and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Bajaj et al. (US 2014/0179726; herein referred to as Bajaj) in view of De Bruin et al. (US 2011/0119212; herein referred to as De Bruin) in further view of Wong et al. (Wong, Ka H, et al. “Differentiating Puerariae Lobatae Radix and Puerariae Thomsonii Radix Using HPTLC Coupled with Multivariate Classification Analyses.” Journal of Pharmaceutical and Biomedical Analysis, vol. 95, July 2014, pp. 11–19; herein referred to as Wong).
As per claim 1, 
Bajaj teaches (i) receiving, at a processor, a test data set, wherein the data set comprises at least one microbiota profile, said microbiota profile being a profile of the relative levels of a plurality of microorganisms or groups of microorganisms in a sample from the GI tract of the subject and wherein each level of each microorganism or group of microorganisms is a profile element of said test data set. (Paragraph [0054] of Bajaj. The teaching describes “We proposed to link the gut microbiome with cognition and inflammation in HE using a systems biology approach. Methods: Multi-tag pyrosequencing (MTPS) was performed on stool of cirrhotics and age-matched controls. Cirrhotics with/without HE underwent cognitive testing, inflammatory cytokines, and endotoxin analysis. HE patients were compared to those without HE using a correlation network analysis. A select group of HE patients (n=7) on lactulose underwent stool MTPS before and after lactulose withdrawal over 14 days. Results: 25 patients [17 HE (all on lactulose, 6 also on rifaximin) and 8 no HE, age 56±6 years, MELD 16±6] and 10 controls were included. Fecal microbiota in cirrhotics was significant different (higher Enterobacteriaceae, Alcaligeneceae, Fusobacteriaceae and lower Ruminococcaceae and Lachnospiraceae) compared to controls.”)
Bajaj further teaches providing a test data set, wherein said test data set comprises at least one microbiota profile, said microbiota profile being a profile of the relative levels of a plurality of microorganisms or groups of microorganisms in a sample from the GI tract of the subject and wherein each level of each microorganism or group of microorganisms is a profile element of said test data Paragraph [0054] of Bajaj. The teaching describes “We proposed to link the gut microbiome with cognition and inflammation in HE using a systems biology approach. Methods: Multi-tag pyrosequencing (MTPS) was performed on stool of cirrhotics and age-matched controls. Cirrhotics with/without HE underwent cognitive testing, inflammatory cytokines, and endotoxin analysis. HE patients were compared to those without HE using a correlation network analysis. A select group of HE patients (n=7) on lactulose underwent stool MTPS before and after lactulose withdrawal over 14 days. Results: 25 patients [17 HE (all on lactulose, 6 also on rifaximin) and 8 no HE, age 56±6 years, MELD 16±6] and 10 controls were included. Fecal microbiota in cirrhotics was significant different (higher Enterobacteriaceae, Alcaligeneceae, Fusobacteriaceae and lower Ruminococcaceae and Lachnospiraceae) compared to controls.”)
Bajaj further teaches comparing the combined differences with a normobiotic to dysbiotic threshold value determined from the corresponding analysis of said plurality of microorganisms or groups of microorganisms in corresponding GI tract samples from a plurality of normal subjects and/or subjects with dysbiosis. (Paragraphs [0042], [0054] and [0078] of Bajaj. The teaching describes “support vector machines can be used to associate microbiome dysbiosis with a disease state with sufficiently high classification measure (F-measure) and appropriate sensitivity and specificity that is accepted in the state of the art”, “HE patients were compared to those without HE using a correlation network analysis” and “Patients with HE: In contrast to the multivariate analysis above, several significantly strong correlations were found between features within the 
Bajaj further teaches wherein a microbiota profile with said combined differences or said combined resulting values in excess of said respective normobiotic to dysbiotic thresholds is indicative of a likelihood of dysbiosis. (Paragraph [0043] of Bajaj. The teaching describes “correlation network and correlation difference network methods can be used to associate microbiome dysbiosis with the disease state with a statistical significant (P value) of less than 0 05”)
Bajaj further teaches (vii) outputting the subject’s likelihood of GI track dysbiosis. (Paragraph [0052] of Bajaj. The teaching describes that a “clinician is preferably 
Bajaj does not explicitly teach (ii) applying to said test data set, by the processor, at least one loading vector, wherein said at least one loading vector is at least one orthogonal latent variable determined by a regression analysis of the levels of said plurality of microorganisms or groups of microorganisms in corresponding GI tract samples from a plurality of normal subjects, thereby producing a first projected data set, (iii) from said first projected data set calculating, by the processor, a Q-residual of the microbiota profile and comparing, by the processor, the Q-residual of the microbiota profile with a normobiotic to dysbiotic threshold Q-residual value determined from a corresponding analysis of said plurality of microorganisms or groups of microorganisms in corresponding GI tract samples from a plurality of normal subjects and/or subjects with dysbiosis, (iv) from said first projected data set calculating, by the processor, a Hotellings T2 for the microbiota profile from the variance explained by the orthogonal latent variable determined from the regression analysis of the levels of said plurality of microorganisms or groups of microorganisms in corresponding GI tract samples 
Bajaj does teach analyzing the GI data through Principle Component Analysis. (Paragraphs [0039] and [0040] of Bajaj. The teaching describes “a nonparametric multivariate test such as Metastats, Analysis of Similarity, Principle Component Analysis, Non-Parametric MANOVA (Kruskal-Wallace) etc. can be used to associate microbiome dysbiosis with a statistical significant (P value) of less than 0.05”)
However De Bruin teaches applying to said test data set at least one loading vector determined from latent variables within the profiles of the levels of data. (Paragraph [0169] of De Bruin. The teaching describes “By analogy with PCA, S is called the ‘score matrix’, and P the ‘loading matrix’ (in PLS regression the loadings are not orthogonal). Likewise, Y is estimated as Y ^ = SBC T = XB PLS where B is a diagonal matrix with the regression weights as diagonal elements 
A combined teaching of Bajaj and De Bruin would teach (ii) applying to said test data set at least one loading vector determined from latent variables within the profiles of the levels of said plurality of microorganisms or groups of microorganisms in corresponding GI tract samples from a plurality of normal subjects, thereby producing a first projected data set (Paragraphs [0042], [0054] and [0078] of Bajaj and [0063] and [0169] of De Bruin. The teaching of De Bruin teaches “FIG. 10 relates to SSRI therapy and shows a scatter plot of projection of pre-treatment data samples onto the first 2 major principal components using the KPCA method with a Gaussian kernel. ‘NR’ denotes subjects who are non-responsive to SSRI (after 6 weeks of treatment), and ‘R’ denotes responsive subjects. FIG. 10.a shows projection of data samples or epochs, and FIG. 10.b shows a subject-wise scatter plot of projected pre-treatment data in SSRI therapy”)
De Bruin further teaches applying to said first projected data set a transposed version of said at least one loading vector, thereby producing a second projected data set. (Paragraphs [0063] and [0170] of De Bruin. The teaching describes “t the i-th iteration, the goal is to obtain i-th pair of vectors si=X wi and ui=Y ci where ci is the i-th column of matrix C, with the constraints that wi Twi=1, si Tsi=1 and bi=si T ui is maximal. In each iteration, wi is calculated by wi=XTui-1/(ui-1 Tui-1). Then the vector wi is normalized to unity norm. After calculating si, the vector ci=YTsi/(si Tsi) is normalized to unity norm, before calculating ui. After 
De Bruin further teaches comparing said test data set with said second projected data set and combining the differences between the corresponding profile elements of the second projected data set and the test data set. (Paragraphs [0022]-[0026] of De Bruin. The teaching describes “processing the reduced feature data to derive a feature data scheme or model relating feature data and treatment response; generating a subject patient dataset including the features selected for the reduced feature data subset; comparing the subject patient dataset to the feature data scheme or model to predict a response for the patient”)
A combined teaching of Bajaj and De Bruin would teach comparing said test data set with said second projected data set and combining the differences between the corresponding profile elements of the second projected data set and the test data set and comparing the combined differences with a normobiotic to dysbiotic threshold value determined from the corresponding analysis of said plurality of Paragraphs [0042], [0054] and [0078] of Bajaj and Paragraphs [0022]-[0026] of De Bruin) 
De Bruin further teaches applying at least one eigenvalue to said first projected data set, said eigenvalue determined from said at least one loading vector. (Paragraph [0155] of De Bruin. The teaching describes “A conic combination of kernel matrices has the properties of a single kernel matrix and therefore can be used as a kernel. A conic combination of set of kernel matrices indexed by h means ΣhτhKh, where τh≧0. First we make the assumption that we are dealing with centered data, i.e., 1 M t  ∑ i = 1 M t  Φ  ( x i ) = 0. Then the covariance matrix in F is C = 1 M t  ∑ i = 1 M t  Φ  ( x i )  Φ  ( x i ) T Covariance matrix C can be diagonalized by the eigenvalue decomposition C v=λv where we have the fact that each eigenvector v with the corresponding eigenvalue λ≠0 can be expressed as v = ∑ i = 1 M t  α i  Φ  ( x i )”)
A combined teaching of Bajaj and De Bruin would teach applying at least one eigenvalue to said first projected data set, said eigenvalue determined from said at least one loading vector, and combining the resulting values for each profile element and comparing the combined values with a normobiotic to dysbiotic threshold value determined from the corresponding analysis of said plurality of microorganisms or groups of microorganisms in corresponding GI tract samples from a plurality of normal subjects and/or subjects with dysbiosis. (Paragraphs [0042], [0054] and [0078] of Bajaj and [0155] of De Bruin
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Bajaj, the teaching of De Bruin. One of ordinary skill in the art would have known that Bajaj teaches the determination of the likelihood of dysbiosis in a patient through Principal Component Analysis. The addition of De Bruin merely articulates the specific mathematical steps that the analysis is going through. One of ordinary skill in the art would have added to the teaching of Bajaj, the teaching of De Bruin based on this incentive without yielding unexpected results.
The combined teaching of Bajaj and De Bruin does not explicitly teach (iii) from said first projected data set calculating, by the processor, a Q-residual of the microbiota profile and comparing, by the processor, the Q-residual of the microbiota profile with a normobiotic to dysbiotic threshold Q-residual value determined from a corresponding analysis of said plurality of microorganisms or groups of microorganisms in corresponding GI tract samples from a plurality of normal subjects and/or subjects with dysbiosis, (iv) from said first projected data set calculating, by the processor, a Hotellings T2 for the microbiota profile from the variance explained by the orthogonal latent variable determined from the regression analysis of the levels of said plurality of microorganisms or groups of microorganisms in corresponding GI tract samples from a plurality of normal subjects of step (ii) and comparing, by the processor, said Hotelling’s T2 for the microbiota profile with a normobiotic to dysbiotic threshold Hotelling’s T2 value determined from the corresponding analysis said plurality of microorganisms or groups of microorganisms in corresponding GI tract samples from a plurality of 
However Wong teaches calculating the Q residual and the Hotelling’s T2 for data processed through PCA. (3.1 Detection of outliers of Wong. The teaching describes “PCA was adopted to detect the presence of possible outliers and to provide a general idea of the samples distribution as well as the relationship between classes. Fig. 2a illustrates the Hotelling's T square versus Q residues plot and PCA scores plot obtained from the HPTLC chromatographic data matrix, which has been pre-processed with Savitzky–Golay smoothing, baseline removal and COW. Hotelling's T square reflects the variation in each sample within the model, whereas Q residuals indicate the difference between the original and projected data. A sample is considered as an outlier when it has high Hotelling's T square and Q residuals value, which denotes a greater influence on the model and has a larger variation as compared to the projected data.” It would be a matter of preference to calculate the Qres for data in (iv) and Hotelling’s T squared for (v))
Wong further teaches wherein the combination of each difference between corresponding elements in steps (iii) and (iv) comprises calculating the square of each said difference and then the squared values are summed. (2.7.1. K-nearest neighbours (KNN) and 3.1 Detection of outliers of Wong. The teaching 2= (data 1)2 + (data 2)2. This is squaring the data and then adding the squared data. This nearness between data sets for a Q-residual and Hotelling’s T2 establishes a threshold between a measured data set and a reference data set and that a nearness that is outside a tolerable nearness value is considered a value in excess of the respective threshold for the statistical measurement.)
A combined teaching of Bajaj, De Bruin and Wong would then teach (iii) from said first projected data set calculating, by the processor, a Q-residual of the microbiota profile and comparing, by the processor, the Q-residual of the microbiota profile with a normobiotic to dysbiotic threshold Q-residual value determined from a corresponding analysis of said plurality of microorganisms or groups of microorganisms in corresponding GI tract samples from a plurality of normal subjects and/or subjects with dysbiosis, (iv) from said first projected data set calculating, by the processor, a Hotellings T2 for the microbiota profile from the variance explained by the orthogonal latent variable determined from the regression analysis of the levels of said plurality of microorganisms or groups of microorganisms in corresponding GI tract samples from a plurality of normal subjects of step (ii) and comparing, by the processor, said Hotelling’s T2 for the microbiota profile with a normobiotic to dysbiotic threshold Hotelling’s T2 value Paragraphs [0039], [0040] [0042], [0052], [0054] and [0078] of Bajaj, and 2.7.1. K-nearest neighbours (KNN) and 3.1 Detection of outliers of Wong. The teaching of Bajaj teaches that the system can determine the likelihood of dysbiosis in a subject based on comparing data between patients and through PCA. Wong teaches that PCA is used to determine Q-residuals and Hotelling’s T2 for data sets as well as comparing a measured data Q-residuals and Hotelling’s T2 to compare to a reference set Q-residuals and Hotelling’s T2 in order to determine outliers in the measured data. When combined, the teaching describes a system that can determine the likelihood of dysbiosis in a subject based on comparing data between patients and through PCA, using the PCA to determine Q-residuals and Hotelling’s T2 for data sets and comparing a measured data Q-residuals and Hotelling’s T2 to compare to a reference set Q-residuals and Hotelling’s T2 in order to determine outliers in the measured data as a threshold being exceeded. This exceeding of a threshold would then assist in the determination of a likelihood of dysbiosis by showing an outlier from the measured data set when compared to a normobiotic reference.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Bajaj and De Bruin, the statistical teachings of Wong. Both the combined teaching of Bajaj and De Bruin and the teaching of Wong are both directed to the same field of using PCA on datasets to 
As per claim 5, 
The combined teaching of Bajaj, De Bruin and Wong teaches the limitations of claim 4.  
Bajaj further teaches wherein said method further comprises a preceding step in which at least one of said microbiota profiles is prepared from said sample in the GI tract. (Paragraph [0010] of Bajaj. The teaching describes “the gut microflora is analyzed in a biological sample preferably selected from a stool sample, a sample of the lumen content, a mucosal biopsy sample, an oral sample, a blood sample and a urine sample. In other embodiments, the gut microbiome signature may include one or more of: bacterial taxa identified in said biological sample; bacterial metabolic products in said biological sample; and proteins in said biological sample”)
As per claim 6, 
The combined teaching of Bajaj, De Bruin and Wong teaches the limitations of claim 4. 
 The combined teaching of Bajaj and De Bruin teaches wherein said test data set comprises a plurality of microbiota profiles and said test data set is arranged into a matrix. (Paragraphs [0052] of Bajaj and [0169] of De Bruin. The teaching of De Bruin describes “FIGS. 5A-B show in simplified form that the invention can be best practiced using one or more computers/data processors 10 which receive and/or produce data defining a gut microbiome signature for a patient based on one or more samples obtained from the patient (analysis step 100 provides for the determination of the microbiome signature for the patient)” and The teaching of De Bruin describes “By analogy with PCA, S is called the ‘score matrix’, and P the ‘loading matrix’ (in PLS regression the loadings are not orthogonal). Likewise, Y is estimated as Y ^ = SBC T = XB PLS where B is a diagonal matrix with the regression weights as diagonal elements and C is the weight matrix of the dependent variables. The columns of S are the ‘latent vectors’”)
As per claim 8, 
The combined teaching of Bajaj, De Bruin and Wong teaches the limitations of claim 4. 
De Bruin further teaches wherein said orthogonal latent variables are determined by the orthogonal transformation into principle components of the levels of said plurality of microorganisms or groups of microorganisms in GI tract samples from a plurality of normal subjects. (Paragraphs of [0052] Bajaj and [0167]-[0168] of De Bruin. The teaching describes “Assuming in general that the dimensionality of target values is No, if we put all the input training data in Mt by Ni matrix X, and the target values are represented by Mt by No matrix Y, PLS regression 
As per claim 9, 
The combined teaching of Bajaj, De Bruin and Wong teaches the limitations of claim 8.
De Bruin further teaches wherein the orthogonal transformation into principle components is by at least one of partial least squares regression analysis, Principal Component Analysis, canonical correlation analysis, redundancy analysis, correspondence analysis, and canonical correspondence analysis. (Paragraphs of [0052] Bajaj and [0167]-[0168] of De Bruin. The teaching describes “Assuming in general that the dimensionality of target values is No, if we put all the input training data in Mt by Ni matrix X, and the target values are represented by Mt by No matrix Y, PLS regression decomposes both X and Y as a product of a common set of orthogonal factors and a set of specific loadings. It is assumed that Ni>No. Compared to ‘principal component analysis’ (PCA), PLS regression finds components from X that are also relevant to Y. Specifically, PLS regression searches for a set of components (called ‘latent vectors’) that 
As per claim 10, 
The combined teaching of Bajaj, De Bruin and Wong teaches the limitations of claim 4.  
De Bruin teaches the use of loading vectors. (Paragraph [0169] of De Bruin. The teaching describes “By analogy with PCA, S is called the ‘score matrix’, and P the ‘loading matrix’ (in PLS regression the loadings are not orthogonal). Likewise, Y is estimated as Y ^ = SBC T = XB PLS where B is a diagonal matrix with the regression weights as diagonal elements and C is the weight matrix of the dependent variables. The columns of S are the ‘latent vectors’”)
The combined teaching of Bajaj, De Bruin and Wong does not explicitly teach wherein at least 2 loading vectors, preferably at least 3, 5, 7, 9, 11, 13, 15, 17, 19 or 20 loading vectors, and/or no more than 50 loading vectors, preferably no more than 40, 30, 25, 20, or 15 loading vectors are applied.
However it would have been obvious for the combined teaching of Bajaj, De Bruin and Wong to teach this limitation because one of ordinary skill in the art before the time of filing would have been able to achieve this rang of loading vectors through routine optimization, see MPEP 2144.05 (II). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). There does not appear to be a degree of criticality for the claimed ranges. It would have been obvious to try to use routine optimization to achieve the claimed functions before the time of filing. 
As per claim 11, 
The combined teaching of Bajaj, De Bruin and Wong teaches the limitations of claim 4.  
De Bruin further teaches wherein the loading vector is applied in the form of a projection matrix. (Paragraph [0156] of De Bruin. The teaching describes “The projection of xi onto the first m principal components in F can be written as follows Proj  { Φ  ( x i ) } = ∑ j = 1 m  z ij  v j Note that if m is large enough to take into account all directions belonging to eigenvectors with non-zero eigenvalue, we will have Proj {Φ(xi)}=Φ(xi).”)
As per claim 12, 
The combined teaching of Bajaj, De Bruin and Wong teaches the limitations of claim 4.  
Bajaj further teaches wherein said microbiota profiles are quantitative or semi-quantitative and wherein said method provides a quantitative or semi-quantitative measure of the extent of dysbiosis. (Paragraph [0052] of Bajaj. The teaching describes “The gut microbiome reference signatures may be stored on one or more servers 12 or the one or more computers 10, and will generally be stored in a non-transient medium 14 such as a hard disk, programmable read only memory (PROM), compact disc (CD), DVD, or other storage device, and be used 
As per claim 13, 
The combined teaching of Bajaj, De Bruin and Wong teaches the limitations of claim 12.
The combined teaching of Bajaj, De Bruin and Wong further teaches a method for quantifying dysbiosis, said method comprising performing the method of claim 12, wherein said comparisons with normobiotic to dysbiotic thresholds together comprise combining the Q-residuals in step (iii) and the Hotelling’s T2 in step (iv) into a single metric for dysbiosis. (Paragraphs [0039], [0040] [0042], [0052], [0054] and [0078] of Bajaj, and 2.7.1. K-nearest neighbours (KNN) and 3.1 Detection of outliers of Wong. The teaching of Bajaj describes “support vector machines can be used to associate microbiome dysbiosis with a disease state with sufficiently high classification measure (F-measure) and appropriate sensitivity and specificity that is accepted in the state of the art”, “HE patients were compared to those without HE using a correlation network analysis”, “Patients with HE: In contrast to the multivariate analysis above, several significantly strong correlations were found between features within the HE group with the correlation coefficients (FIG. 2A). IL-23 was an important correlate with several bacterial families across different phyla, such as Leuconostocaceae, Eubacteriaceae, Erysipelotrichaceae, Moraxellaceae, Streptophyta and Streptococcaceae within the HE group. All p-values for this correlation were below 8.2E-05 indicating a highly robust linkage. The correlation of immune function with bacterial families was further illustrated by the highly significant correlation (p values <3.5E-0.5) between inflammatory cytokines IL-2 and IL-13 with Fusobacteriaceae and Prevotellaceae. The correlation between Porphyromonadacae and Alcaligenacae with poor performance on cognitive tests was observed in this group accompanied by very significant p values (p<1E-05). 2 for data sets as well as comparing a measured data Q-residuals and Hotelling’s T2 to compare to a reference set Q-residuals and Hotelling’s T2 in order to determine outliers in the measured data. When combined, the teaching describes a system that can determine the likelihood of dysbiosis in a subject based on comparing data between patients and through PCA, using the PCA to determine Q-residuals and Hotelling’s T2 for data sets and comparing a measured data Q-residuals and Hotelling’s T2 to compare to a reference set Q-residuals and Hotelling’s T2 in order to determine outliers in the measured data as a threshold being exceeded. 
As per claim 14, 
The combined teaching of Bajaj, De Bruin and Wong teaches the limitations of claim 13.  
Wong further teaches wherein the Euclidean distance from the origin for both the combination of differences between corresponding profile elements in step (iii) and the combination of resulting values in step (iv) is calculated. (2.7.1. K-nearest neighbours (KNN) and 3.1 Detection of outliers of Wong. The teaching describes “PCA was adopted to detect the presence of possible outliers and to provide a general idea of the samples distribution as well as the relationship between classes” and “Euclidean distance was used to measure the nearness between samples”. In this context, this would mean that the data in steps (iv) and (v) would follow the Euclidean distance formula of (Euclidean distance)2= (data 1)2 + (data 2)2. This is squaring the data and then adding the squared data.)
As per claim 15, 
The combined teaching of Bajaj, De Bruin and Wong teaches the limitations of claim 14. 
Wong further teaches wherein the combination of differences between corresponding profile elements in step (iii) is expressed as Q-residuals and the combination of resulting values in step (iv) is expressed as Hotelling's T2 and wherein the Euclidean distance from the origin for both Q-residuals and Hotelling's T2 is calculated with Formula I: r=√{square root over ({T 2}2 +Qres 2)} (2.7.1. K-nearest neighbours (KNN) and 3.1 Detection of outliers of Wong. The teaching describes “PCA was adopted to detect the presence of possible outliers and to provide a general idea of the samples distribution as well as the relationship between classes” and “Euclidean distance was used to measure the nearness between samples”. In this context, this would mean that the data in steps (iv) and (v) would follow the Euclidean distance formula of (Euclidean distance)2= (data 1)2 + (data 2)2. The teaching describes “PCA was adopted to detect the presence of possible outliers and to provide a general idea of the samples distribution as well as the relationship between classes. Fig. 2a illustrates the Hotelling's T square versus Q residues plot and PCA scores plot obtained from the HPTLC chromatographic data matrix, which has been pre-processed with Savitzky–Golay smoothing, baseline removal and COW. Hotelling's T square reflects the variation in each sample within the model, whereas Q residuals indicate the difference between the original and projected data. A sample is considered as an outlier when it has high Hotelling's T square and Q residuals value, which denotes a greater influence on the model and has a larger variation as compared to the projected data.” It would be a matter of 
As per claim 17, 
The combined teaching of Bajaj, De Bruin and Wong teaches the limitations of claim 13.  
Bajaj further teaches wherein said single metric is plotted on a finite numerical scale with a normobiosis to dysbiosis class separation at a predetermined point on said finite numerical scale which represents, or is, a combination of the normobiotic to dysbiotic class thresholds of steps (iii) and (iv), similarly scaled if scaling has been applied. (Paragraph [0069] and Figure 1 of Bajaj. The teaching describes “Cross-sectional microbial analysis between controls and patients with cirrhosis: There were significant differences in stool microbiome between cirrhotic patients and controls (FIG. 1, Table 3). The abundances of the taxa in the controls were Actinobacter (Coriobacteriaceae 1%), Firmicutes (Lachnospiraceae 23%, Ruminococcaceae 17%, Veillonellaceae 3%, Streptococcaceae <1%, Leuconostocaceae <1%, Lactobacillaceae <1%, Clostridiaceae <1%, Enterococcaceae <1% and Erysipelothrixaceae <1%), Bacterioidetes (Bacterioideceae 27%, Prevotellaceae 8%, Porphyromonadaceae 6%, Rickenellaceae <1%), Fusobacteria (<1%), Proteobacteria (Enterobacteriaceae <1%, Alcaligenaceae <1%, Pasteurellaceae <1%, Burkholderiaceae <1% and Moraxellaceae <1%) and 6% of uncertain placement. The diversity of the microbial phyla in the cirrhotic group was: Actinobacter: (Coriobacteriaceae 16%), Firmicutes (Lachnospiraceae 80%, Rutninococcaceae 
As per claim 19, 
The combined teaching of Bajaj, De Bruin and Wong teaches the limitations of claim 13. 
The combined teaching of Bajaj, De Bruin and Wong further teaches wherein weightings are applied to the Q residuals of step (iii) and the Hotelling’s T2 of in step (iv) during the second combination step, and wherein said weightings minimise the effects of technical variation. (Paragraphs [0039], [0040] [0042], [0052], [0054] and [0078] of Bajaj, paragraph [0187] of De Bruin and 2.7.1. K-nearest neighbours (KNN) and 3.1 Detection of outliers of Wong. The teaching of Bajaj teaches that the system can determine the likelihood of dysbiosis in a subject based on comparing data between patients and through PCA. Wong teaches that PCA is used to determine Q-residuals and Hotelling’s T2 for data sets as well as comparing a measured data Q-residuals and Hotelling’s T2 to compare to a reference set Q-residuals and Hotelling’s T2 in order to determine outliers in the measured data. When combined, the teaching describes a system that can determine the likelihood of dysbiosis in a subject based on comparing data between patients and through PCA, using the PCA to determine Q-residuals and Hotelling’s T2 for data sets and comparing a measured data Q-residuals and Hotelling’s T2 to compare to a reference set Q-residuals and Hotelling’s T2 in order to determine outliers in the measured data as a threshold being exceeded. This exceeding of a threshold would then assist in the determination of a likelihood of dysbiosis by showing an outlier from the measured data set when compared to a normobiotic reference. The teaching of De Bruin describes “Pi(E|x) is the probability of the i-th model for event E given the input data x, and wi is the fusion weight. The ‘minimum mean squared error’(MMSE) criterion, or ‘minimum classification error’ (MCE) criterion can be used to estimate the fusion weights”)
As per claim 21, 
Claim 21 is substantially similar to claim 1. As such claim 21 is rejected for the same reasons as claim 1.
Bajaj further teaches wherein the indication the likelihood of dysbiosis or the extent of dysbiosis is indicative of the presence or absence, the risk of developing, the progress of, or the characteristics of said disease or condition associated with perturbations in the microbiota of the GI tract. (Paragraph [0052] of Bajaj. The teaching describes “The gut microbiome reference signatures may be stored on one or more servers 12 or the one or more computers 10, and will generally be stored in a non-transient medium 14 such as a hard disk, programmable read only memory (PROM), compact disc (CD), DVD, or other storage device, and be used multiple times for comparison purposes with multiple patients or for comparisons with samples taken from the same patient over a period of time to monitor the efficaciousness of the treatment protocol. A clinician is preferably provided with output from the one or more computers 12 on an output device 16 such as a computer display, printer, display of a mobile telephone, iPad, or other tablet, or other suitable device which will notify the clinician or provide the clinician with information from which he or she can make relevant decisions on risk of developing a disease, identification of one or more suitable treatment protocols, being able to deduce the effectiveness/non-effectiveness of a therapy, etc. (output step 104 shows presentation of the information from the comparison, notification of risks, appropriate alarms, etc.). For example, the computer(s) will be programmed to provide for one or more statistical analysis methods. If the gut microbiome signature for the patient statistically significantly matches a positive gut microbiome reference signature, the clinician might be notified as output an indication or information from which 
As per claim 24, 
The combined teaching of Bajaj, De Bruin and Wong teaches the limitations of claim 5. 
Bajaj further teaches wherein said step of preparing said microbioata profiles comprises nucleic acid analysis, preferably nucleic acid sequencing, oligonucleotide probe hybridisation, primer based nucleic acid amplification; antibody or other specific affinity ligand based detection; proteomic analysis or metabolomic analysis. (Paragraph [0010] of Bajaj. The teaching describes “the gut microbiome signature includes results obtained by assaying the mRNA composition of said biological samples”)
As per claim 25, 
The combined teaching of Bajaj, De Bruin and Wong teaches the limitations of claim 4.  
Bajaj further teaches wherein the sample from the GI tract is selected from (a) luminal contents of the GI tract, preferably stomach contents, intestinal contents, mucus and faeces/stool, or combinations thereof, (b) parts of the mucosa, the submucosa, the muscularis externa, the adventitia and/or the serosa of a GI tract tissue/organ, (c) nucleic acid prepared from (a) or (b), preferably by reverse Paragraph [0010] of Bajaj. The teaching describes “the gut microflora is analyzed in a biological sample preferably selected from a stool sample, a sample of the lumen content, a mucosal biopsy sample, an oral sample, a blood sample and a urine sample. In other embodiments, the gut microbiome signature may include one or more of: bacterial taxa identified in said biological sample; bacterial metabolic products in said biological sample; and proteins in said biological sample”)
As per claim 26, 
The combined teaching of Bajaj, De Bruin and Wong teaches the limitations of claim 25.  
Bajaj further teaches wherein said GI tract sample is obtained from the jejunum, the ileum, the cecum, the colon, the rectum or the anus. (Paragraph [0010] of Bajaj. The teaching describes “the gut microflora is analyzed in a biological sample preferably selected from a stool sample, a sample of the lumen content, a mucosal biopsy sample, an oral sample, a blood sample and a urine sample. In other embodiments, the gut microbiome signature may include one or more of: bacterial taxa identified in said biological sample; bacterial metabolic products in said biological sample; and proteins in said biological sample”)
As per claim 27, 
Claim 27 is substantially similar to claim 4. As such claim 27 is rejected for the same reasons as claim 4. 
As per claim 28,
The combined teaching of Bajaj, De Bruin and Wong teaches the limitations of claim 27.  
Bajaj further teaches further adapted to perform microbiota profiling or a step thereof. (Paragraphs [0042], [0054], [0073] and [0078] of Bajaj. The teaching describes “support vector machines can be used to associate microbiome dysbiosis with a disease state with sufficiently high classification measure (F-measure) and appropriate sensitivity and specificity that is accepted in the state of the art”, “HE patients were compared to those without HE using a correlation network analysis”, “Patients with HE: In contrast to the multivariate analysis above, several significantly strong correlations were found between features within the HE group with the correlation coefficients (FIG. 2A). IL-23 was an important correlate with several bacterial families across different phyla, such as Leuconostocaceae, Eubacteriaceae, Erysipelotrichaceae, Moraxellaceae, Streptophyta and Streptococcaceae within the HE group. All p-values for this correlation were below 8.2E-05 indicating a highly robust linkage. The correlation of immune function with bacterial families was further illustrated by the highly significant correlation (p values <3.5E-0.5) between inflammatory cytokines IL-2 and IL-13 with Fusobacteriaceae and Prevotellaceae. The correlation between Porphyromonadacae and Alcaligenacae with poor performance on cognitive tests was observed in this group accompanied by very significant p values (p<1E-05). Patients without HE: In sharp contrast, relatively few correlations that reached the stringent threshold we had set for this analysis were seen in patients without HE and markers of inflammation, cognition and microbial families. MELD score 
As per claim 29, 
The combined teaching of Bajaj, De Bruin and Wong teaches the limitations of claim 21.
Bajaj further teaches that at least one of said microbiota profiles is prepared from the GI tract sample of the method of claim 4. (Paragraph [0010] of Bajaj. The teaching describes “the gut microbiome signature includes results obtained by assaying the mRNA composition of said biological samples”)
Claims 16, 18, 22 and 23 are rejected under 35 USC 103 as being unpatentable over Bajaj, De Bruin and Wong in further view of Vebø et al. (US 2013/0303397; herein referred to as Vebø). 
As per claim 16, 
The combined teaching of Bajaj, De Bruin and Wong teaches the limitations of claim 13.  
The combined teaching of Bajaj, De Bruin and Wong does not explicitly teach wherein the combining of the Q residuals of step (iii) and the Hotelling’s T2 of in step (iv) into a single metric for dysbiosis comprises scaling said  the Q residuals of step (iii) and the Hotelling’s T2 of in step (iv) to result in values of similar magnitude. 
However Vebø teaches wherein the combining of the Q residuals of step (iii) and the Hotelling’s T2 of in step (iv) into a single metric for dysbiosis comprises scaling said the Q residuals of step (iii) and the Hotelling’s T2 of in step (iv) to result in values of similar magnitude. (Paragraphs [0205], [0206] and Figures 1 and 2 of Vebø. The teaching describes “FIG. 1 shows the temporal development of bacterial phyla in sensitized and non-sensitized infants. Log average signal for each probe is shown as full line, while log signal of all time points measured are shown as dots (levels above a signal threshold of 50, denoted by stippled lines). Dark grey lines and dots are for sensitized children, while light grey lines and dots are for non-sensitized children. Values <0 are set to 0.001 before log transformation. FIG. 2 shows the temporal development of bacterial genera/species in sensitized and non-sensitized infants. Log average signal for each probe is shown as full line, while log signal of all time points measured are shown as dots (levels above a signal threshold of 50 are denoted by stippled lines). Dark grey lines and dots are for sensitized children, while light grey lines and dots are for non-sensitized children. Values <0 are set to 0.001 before log 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Bajaj, De Bruin and Wong, the teaching of Vebø. One of ordinary skill in the art would have known that the combined teaching of Bajaj, De Bruin and Wong, and Vebø are directed to systems related to quantifying medical condition risk involved with microbiota profiling. Because these systems are similar and they are both known teachings, one of ordinary skill in the art would have found it obvious to try this combination of teachings. 
As per claim 18, 
The combined teaching of Bajaj, De Bruin and Wong teaches the limitations of claim 13.  
The combined teaching of Bajaj, De Bruin and Wong does not explicitly teach wherein said single metric is plotted on a finite numerical scale with a normobiosis to dysbiosis class separation at a predetermined point on said finite numerical scale, and wherein (a) for a test sample having at least one of the Q residuals of step (iii) and the Hotelling’s T2 of in step (iv) above the normobiotic to dysbiotic class threshold values of steps (iii) and (iv), respectively, said class separation point corresponds to that of one or other of the exceeded normobiotic to dysbiotic class threshold value of steps (iii) or (iv), similarly scaled if scaling has been applied, and (b) for a test sample in which neither of the Q residuals of step (iii) and the Hotelling’s T2 of in step (iv) are beyond the normobiotic to dysbiotic threshold values of steps (iii) and (iv), respectively, said class 
However Vebø teaches wherein said single metric is plotted on a finite numerical scale with a normobiosis to dysbiosis class separation at a predetermined point on said finite numerical scale, and wherein (a) for a test sample having at least one of the Q residuals of step (iii) and the Hotelling’s T2 of in step (iv) above the normobiotic to dysbiotic class threshold values of steps (iii) and (iv), respectively, said class separation point corresponds to that of one or other of the exceeded normobiotic to dysbiotic class threshold value of steps (iii) or (iv), similarly scaled if scaling has been applied, and (b) for a test sample in which neither of the Q residuals of step (iii) and the Hotelling’s T2 of in step (iv) are beyond the normobiotic to dysbiotic threshold values of steps (iii) and (iv), respectively, said class separation point corresponds to the sum of the normobiotic to dysbiotic class thresholds of steps (iii) and (iv), similarly scaled if scaling has been applied (Paragraphs [0205], [0206] and Figures 1 and 2 of Vebø. The teaching describes “FIG. 1 shows the temporal development of bacterial phyla in sensitized and non-sensitized infants. Log average signal for each probe is shown as full line, while log signal of all time points measured are shown as dots (levels above a signal threshold of 50, denoted by stippled lines). Dark grey lines and dots are for sensitized children, while light grey lines and dots are for non-sensitized children. Values <0 are set to 0.001 before log transformation. FIG. 2 shows the temporal development of bacterial genera/species in sensitized and non-sensitized infants. Log average signal for each probe is shown as full line, 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Bajaj, De Bruin and Wong, the teaching of Vebø. One of ordinary skill in the art would have known that the combined teaching of Bajaj, De Bruin and Wong, and Vebø are directed to systems related to quantifying medical condition risk involved with microbiota profiling. Because these systems are similar and they are both known teachings, one of ordinary skill in the art would have found it obvious to try this combination of teachings.
As per claim 22, 
The combined teaching of Bajaj, De Bruin and Wong teaches the limitations of claim 21.  
The combined teaching of Bajaj, De Bruin and Wong does not explicitly teach wherein said disease or condition associated with a perturbation in the microbiota of the GI tract is selected from functional GI tract disorders, small bowel bacterial overgrowth syndrome, GI tract cancers, breast cancer, ankylosing spondylitis; non-alcoholic steatohepatitis; atopic diseases, metabolic disorders, neurological disorders, autoimmune diseases, malnutrition, chronic fatigue syndrome and autism. 
However Vebø teaches wherein said disease or condition associated with a perturbation in the microbiota of the GI tract is selected from functional GI tract disorders, small bowel bacterial overgrowth syndrome, GI tract cancers, breast cancer, ankylosing spondylitis; non-alcoholic steatohepatitis; atopic diseases, metabolic disorders, neurological disorders, autoimmune diseases, malnutrition, chronic fatigue syndrome and autism. (Paragraph [0190] of Vebø. The teaching describes “The diseases and conditions that may be investigated using the methods of the invention are not limited, although the diagnostic aspects of the invention rely of there being the presence of a consistent profile of GI tract microbiota that is characteristic of the disease or condition under investigation. Diseases and conditions affecting the GI tract are very likely to result in characteristic microbiota profiles, e.g. Inflammatory Bowel Disease (IBD), Crohn's Disease (CD), Ulcerative Colitis (UC), Irritable Bowel Syndrome (IBS) and GI tract cancers (e.g. cancer of the mouth, pharynx, oesophagus, stomach, duodenum, jejunum, ileum, cecum, colon, rectum or anus)”)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Bajaj, De Bruin and Wong, the teaching of Vebø. One of ordinary skill in the art would have known that the combined teaching of Bajaj, De Bruin and Wong, and Vebø are directed to systems related to quantifying medical condition risk involved with microbiota profiling. Because these systems are similar and they are both known teachings, one of ordinary skill in the art would have found it obvious to try this combination of teachings.
As per claim 23, 
The combined teaching of Bajaj, De Bruin, Wong and Vebø teaches the limitations of claim 22, 
Vebø further teaches wherein the functional GI tract disorder is IBS. (Paragraph [0190] of Vebø. The teaching describes “The diseases and conditions that may be investigated using the methods of the invention are not limited, although the diagnostic aspects of the invention rely of there being the presence of a consistent profile of GI tract microbiota that is characteristic of the disease or condition under investigation. Diseases and conditions affecting the GI tract are very likely to result in characteristic microbiota profiles, e.g. Inflammatory Bowel Disease (IBD), Crohn's Disease (CD), Ulcerative Colitis (UC), Irritable Bowel Syndrome (IBS) and GI tract cancers (e.g. cancer of the mouth, pharynx, oesophagus, stomach, duodenum, jejunum, ileum, cecum, colon, rectum or anus)”)

Response to Arguments
Applicant's arguments filed December 22, 2020 have been fully considered.
Applicant’s arguments with regard to rejections made under 35 U.S.C. 101 are not persuasive. 
The applicant argues that the method involves a transformation of data to result in an output that identifies the likelihood of dysbiosis. The applicant further argues that the claimed method is substantially more than a mathematical method and clearly relates to a practical application of such. The examiner respectfully disagrees. The collection of microbiota profile data, the analysis of CyberSource v. Retail Decisions, 654 F.3d 1366, 1372 n.2, 99 USPQ2d 1690, 1695 n.2 (Fed. Cir. 2011); MPEP 2106.05(c). Further, this output is merely insignificant extra solution activity because nothing is actually being done with the data that is in the output. Such a feature does not constitute a practical application. There is nothing in the claim language that is not directed to an abstract idea of certain methods of organizing human activity or additional elements that do not sufficiently integrate the abstract idea into a practical application or an element that is not well-known, routine and conventional. 
Applicant’s arguments with regard to rejections made under 35 U.S.C. 103 are not persuasive. 
The applicant argues that Bajaj does not teach the claimed features recited and that De Bruin and Wong fail to cure the deficiencies of Bajaj. The applicant also argues that the teaching of Bajaj and the teachings of De Bruin and Wong are not analogous art and therefore cannot be combined. The examiner respectfully disagrees. The teachings of Bajaj, De Bruin and Wong are all directed to the same field of manipulating data through Principal Components analysis. All three references teach specific ways PCA can be calculated and manipulated to achieve desired results. Accordingly, Bajaj, De Bruin and Wong are analogous art. Further, in response to applicant's argument that the cited references are nonanalogous art, it has been held that a prior art reference must either be in the In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Bajaj, De Bruin and Wong are reasonably pertinent to the problem faced by the Applicant.
When Bajaj is seen in view of De Bruin and further in view of Wong, the mathematical methods used in De Bruin and Wong are being leveraged to determine a microbiota analysis and the determination of dysbiosis. The nexus of Bajaj using PCA to determine a microbiota analysis and make determination of dysbiosis to PCA used in De Bruin and Wong provides the proper though line to combine these art without the references teaching away from each other. The applicant appears to be considering the prior art as mere references as opposed to references in combination. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/C.A.N./Examiner, Art Unit 3686                

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626